DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joeckel (DE 1020 04006855) in view of Bodzin (5551349).   The reference to Joeckel discloses the recited mobile robotic device (title; abstract) comprising a body (3,4; fig 1) and a propulsion mechanism (2; fig 1), the propulsion mechanism comprising: a drum (8; fig 1) adapted to be driven in rotation relative to the body, an Archimedean screw thread (9; fig 1) integral with the drum (appears in the figure to be part of the drum, and therefore would be integral therewith) and projecting with respect to an outer surface of the drum (seen in fig 1).  The reference to Joeckel discloses all of the recited structure with the exception of rolling members each including a support structure and a wheel, each support structure forming a portion of the thread and each wheel being mounted with a pivot connection on the support structure so as to be driven in rotation by contact with the ground during rotation of the drum, each rolling member comprising at least one recess arranged to minimize the adjacent surfaces between the support structure and the wheel.  
The reference to Bodzin discloses that it is old and well known in the art of a mobile robotic type of internal conduit vehicle (title; col 1, lines 6-35) having a body (10; fig 1), a propulsion mechanism (12; figs 1-3), a drum (unnumbered seen inside of 32 in figure 3), rolling members (12; figs 3, 6) each including a support structure (18,32,36,20; figs 3, 6) and a wheel (23; figs 3,6), each support structure forming a portion of the thread (the supports are seen to be angled with respect to the drum along a helical path (fig 2 shows this) and each wheel being mounted with a pivot connection (pivots near 82; fig 6) on the support structure (near 89; fig 6) so as to be driven in rotation by contact with the ground during rotation of the drum (as the wheels contact the surface they would allow for rotation; col 2, lines 48-67), each rolling member comprising at least one recess (in fig 6, element 20 has a recess formed just in the upper right surface of the left element 20 which is seen to be thinner near the top where the recess exists, and thicker near the bottom inside of 18) arranged to minimize the adjacent surfaces between the support structure and the wheel (the support structure is given more space and therefore minimize the adjacent surfaces between the support 20 and the wheel 24).   It would have been obvious to one skilled in the art to modify the propulsion mechanism of Joeckel by providing a wheel and support structure to the drum as suggested by Bodzin, to permit the contact portion of the propulsion mechanism to adjust to varying diameters and surface irregularities in the interior of a pipe (col 2, lines 1-26 of Bodzin) which would insure proper contact of the propulsion mechanism with the surface it is driving on so that it does not slip especially when encountering different diameters and surface irregularities. 

With respect to claim 2, at least one recess (as described above and taught by Bodzin) is formed in the support structure (it is provided in 20 which is part of the support structure as set forth above) of each rolling member (each roller member is supported by the same type of structure; therefore as modified above Joeckel in view of Bodzin meets this feature).
With respect to claim 4, each support structure forms a lattice structure (the support structure taught by Bodzin and used to modify Joeckel is seen to be a U shape and the parallel members 20 can be considered to be forming a type of lattice, with no other specifics on what the lattice requires).
With respect to claim 5, at least one recess is formed in the wheel of each rolling member (the reference to Bodzin teaches the wheel 24 in fig 6 has a recess 87). 
With respect to claim 6, at least one recess formed in the wheel of each rolling member includes an opening through said wheel from one side to the other along an axis parallel to an axis of rotation of said wheel, which is in a pivot connection with the support structure (Bodzin figure 6 shows the recess 87 in the wheel 24 extends from one side to the other of the wheel  an has an axis of rotation aligned with the pivot connection near 89 of the support structure 20).  
With respect to claim 9, each wheel (24; fig 6 of Bodzin) includes a hub (84; fig 6), a rim (outer surface of 24; fig 6) and a side wall (flat portion of the side wall of 24 between 89 and the curved outer rim surface 24; fig 6), the side wall extending radially between the hub and the rim (seen in fig 6) and facing a surface of the support structure (fig 6 shows 20 is faced by the side wall of the wheel), at least one recess (87; fig 6) being arranged to form a blind hole on the side wall (Bodzin does not show the use of a blind hole, however, when the opposite side has element 89 in place the hole 87 of the recess is then blind, therefore if this were not taught it is an obvious choice of mechanical expedients to form the recess either from side to side of the wheel or only partially into the sides forming a blind hole as such is an obvious choice of mechanical expedients requiring only routine skill in the art to find it obvious to choose from a limited number of possible ways to form the hole in the wheel and still permit the insertion of an axle like member are known to one skilled in the art).
With respect to claim 10, the wheel (24; fig 6 of Bodzin) comprises a plurality of recesses circumferentially distributed on the side wall, each recess being arranged to form a blind hole on the side wall.  This is not specifically set forth in Bodzin although it has been held that providing a plurality when a single is taught is merely an obvious duplication of parts, and such appears to have no criticality other than being another form of wheel structure, and it would be obvious to one skilled in the art to duplicate the recess in the sides of the wheel by providing a plurality of circumferentially arranged blind hole recesses as such is an obvious choice of mechanical expedients requiring only routine experimentation to optimize the wheel, where such types of wheels have less material and would make them cheaper by having less materials as such is an obvious choice of mechanical expedients.  
With respect to claim 11, the support structure (18,20; fig 6 of Bodzin) of each rolling member is arranged to be able to deform under the effect of an external force (the support structure due to the presence of springs 97 and 98 would permit deformation of the support structure under the effect of an external force to allow for differences in diameters or surface features the wheels pass over). 
With respect to claim 12, the support structure of each rolling member includes an arm (18; fig 6 of Bodzin) of which a first end is integral with the drum (the end is connected to form an integral structure by the use of bolts; fig 3 shows this) and a second end (near 86,89; fig 6) carries a hub (84; fig 6) of the wheel, the arm being arranged to be able to flex under the effect of an external force (the spring 97 would allow some flex between the arm and the wheel under the effect of an external force to allow it to shift in the arm support structure to permit some flexible movement of the wheel).  
With respect to claim 13, the support structure of each rolling member comprises an arm (18,20; fig 6) having a first end and a second end that are integral with the drum (made into an integral unit by the bolts; fig 3), a midpoint of the arm carrying a hub of the wheel (fig 6 shows this between two arms 20 on each end the hub of the wheel is carried at a midpoint between them) the arm being arranged to be able to flex under the effect of an external force (the springs 97 at each end allow for flex between he arm and wheel as described above).
With respect to claim 14, the support structure of each rolling member is formed from an elastic material (at least the springs 97,98 of the support structures of each rolling member are an elastic material since spring materials are known to have elastic properties).  

Allowable Subject Matter
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Ghorbel, Beck, Fisco, Kovacs, Wernicke, Sigel, Molaug, and Souvestre disclosing state of the art robots and propulsion mechanisms some of which use helical disposed wheels or helical ribs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH